Citation Nr: 1222185	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-19 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a stress fracture of the left tibia.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a stress fracture of the right tibia.

3.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis in the right foot.

4.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis in the left foot.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU)



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2008 rating decisions of the New Orleans, Louisiana, VA Regional Office (RO).  

In addition, the March 2012 Written Brief Presentation raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected above.  

In the March 2012 correspondence, the issues of entitlement to service connection for arm and hand numbness was raised, as well as a claim of entitlement to service connection for valvular heart disease and elevated blood pressure.  Because the Board does not have jurisdiction over these issues they are referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher disability evaluations for service-connected bilateral tibia stress fractures and bilateral plantar fasciitis.  In the June 2008 VA Form 9, the Veteran stated that symptoms associated with her service-connected right and left tibia stress fractures are worse and in correspondence received in March 2012 it was noted that both her tibia stress fractures and feet have become worse since the VA examination in January 2007.  As such, VA is required to afford her a contemporaneous VA examination to assess the current nature, extent and severity of her bilateral tibia stress fractures and plantar fasciitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the issue of entitlement to a TDIU is considered inextricably intertwined with the increased ratings claims, and VA is required to decide those issues together.  As such, the VA medical examinations of the Veteran should include consideration of whether the Veteran is prevented from securing or following a substantially gainful occupation due to her service-connected disabilities. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  After associating any outstanding records with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of her bilateral tibia stress fractures and bilateral plantar fasciitis.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed. All indicated tests and studies should be performed, including range of motion studies.  

Also, the examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral tibia stress fractures and bilateral plantar fasciitis either alone or in the aggregate, without consideration of any non-service-connected disabilities, render(s) her unable to secure or follow a substantially gainful occupation. 

The bases for all findings and conclusions should be explained.   

3.  Thereafter, readjudicate the Veteran's claims including entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


